UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-00042 DWS Portfolio Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 1/31 Date of reporting period: 7/31/2012 ITEM 1. REPORT TO STOCKHOLDERS JULY 31, 2012 Semiannual Report to Shareholders DWS Core Plus Income Fund Contents 4 Performance Summary 7 Portfolio Management Team 8 Portfolio Summary 9 Investment Portfolio 20 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 29 Notes to Financial Statements 42 Information About Your Fund's Expenses 44 Summary of Management Fee Evaluation by Independent Fee Consultant 48 Account Management Resources 50 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary July 31, 2012 (Unaudited) Average Annual Total Returns as of 7/31/12 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 4.01% 6.55% 6.90% 2.04% 3.22% Class B 3.72% 5.75% 6.12% 1.29% 2.43% Class C 3.72% 5.75% 6.13% 1.29% 2.44% Barclays U.S. Aggregate Bond Index+ 2.88% 7.25% 6.85% 6.91% 5.65% Adjusted for the Maximum Sales Charge Class A (max 4.50% load) -0.67% 1.75% 5.27% 1.11% 2.75% Class B (max 4.00% CDSC) -0.28% 2.75% 5.53% 1.12% 2.43% Class C (max 1.00% CDSC) 2.72% 5.75% 6.13% 1.29% 2.44% Barclays U.S. Aggregate Bond Index+ 2.88% 7.25% 6.85% 6.91% 5.65% No Sales Charges Class S 4.22% 6.77% 7.11% 2.27% 3.45% Institutional Class 4.17% 6.77% 7.22% 2.34% 3.55% Barclays U.S. Aggregate Bond Index+ 2.88% 7.25% 6.85% 6.91% 5.65% ‡ Total returns shown for periods less than one year are not annualized. Average Annual Total Returns as of 6/30/12 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 6.13% 7.25% 1.76% 3.13% Class B 5.43% 6.47% 1.01% 2.33% Class C 5.43% 6.44% 1.01% 2.35% Barclays U.S. Aggregate Bond Index+ 7.47% 6.93% 6.79% 5.63% Adjusted for the Maximum Sales Charge Class A (max 4.50% load) 1.35% 5.61% 0.83% 2.65% Class B (max 4.00% CDSC) 2.43% 5.88% 0.84% 2.33% Class C (max 1.00% CDSC) 5.43% 6.44% 1.01% 2.35% Barclays U.S. Aggregate Bond Index+ 7.47% 6.93% 6.79% 5.63% No Sales Charges Class S 6.44% 7.47% 2.01% 3.36% Institutional Class 6.45% 7.54% 2.08% 3.46% Barclays U.S. Aggregate Bond Index+ 7.47% 6.93% 6.79% 5.63% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2012 are 1.05%, 1.95%, 1.85%, 0.79% and 0.70% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemptions of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended July 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with an average maturity of one year or more. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 7/31/12 $ 1/31/12 $ Distribution Information: Six Months as of 7/31/12: Income Dividends $ July Income Dividend $ SEC 30-day Yield++ as of 7/31/12 % Current Annualized Distribution Rate++ as of 7/31/12 % ++ The SEC yield is net investment income per share earned over the month ended July 31, 2012, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 1.92%, 1.05%, 1.19% and 2.24% for Class A, B, C and S shares, respectively, had certain expenses not been reduced. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on July 31, 2012. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 2.86%, 1.87%, 2.01% and 3.07% for Class A, B, C and S shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Morningstar Rankings — Intermediate-Term Bond Funds Category as of 7/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 65 3-Year of 73 5-Year of 98 10-Year of 97 Class B 1-Year of 79 3-Year of 87 5-Year of 98 10-Year of 99 Class C 1-Year of 79 3-Year of 87 5-Year of 99 10-Year of 98 Class S 1-Year of 58 3-Year of 68 5-Year of 98 10-Year of 95 Institutional Class 1-Year of 58 3-Year of 65 5-Year of 97 10-Year of 94 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2011. • Joined Deutsche Asset Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. • Portfolio Manager for Retail Fixed Income: New York. • BIS, University of Minnesota. John D. Ryan, Director Portfolio Manager of the fund. Joined the fund in 2012. • Joined Deutsche Asset Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998-2003. • Over 19 years of investment industry experience. • BA in Economics, University of Chicago; MBA, University of Chicago. Eric S. Meyer, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2012. • Joined Deutsche Asset Management in 2006 after 16 years of experience in positions of increasing responsibility in corporate banking with First Chicago, Credit Agricole, and most recently, Bank of America's subsidiary, Flagship Capital Management. Prior to his corporate banking experience, he worked in trust management operations for 10 years at First Chicago and E.F. Hutton. • Head of US Loan Portfolio Management, High Yield Strategies: New York. • BA from State University of New York, Albany; MBA from Pace University. Gary Russell, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2012. • Joined Deutsche Asset Management in 1996. Served as the head of the High Yield group in Europe and as an Emerging Markets portfolio manager. • Prior to that, four years at Citicorp as a research analyst and structurer of collateralized mortgage obligations. Prior to Citicorp, served as an officer in the US Army from 1988 to 1991. • Head of US High Yield Bonds, Retail: New York. • BS, United States Military Academy (West Point); MBA, New York University, Stern School of Business. Ohn Choe, CFA, Vice President Portfolio Manager of the fund. Joined the fund in 2012. • Portfolio Manager for Retail Fixed Income: New York. • Joined Deutsche Asset Management in 2005. • BSBA, Georgetown University. Portfolio Summary(Unaudited) Investment Portfolio as of July 31, 2012 (Unaudited) Principal Amount ($)(a) Value ($) Corporate Bonds 29.3% Consumer Discretionary 7.0% AMC Entertainment, Inc., 8.75%, 6/1/2019 CBS Corp., 3.375%, 3/1/2022 CCO Holdings LLC, 6.5%, 4/30/2021 DIRECTV Holdings LLC, 2.4%, 3/15/2017 Levi Strauss & Co., 7.625%, 5/15/2020 (b) Lowe's Companies, Inc., 1.625%, 4/15/2017 Macy's Retail Holdings, Inc., 3.875%, 1/15/2022 MGM Resorts International, 9.0%, 3/15/2020 NBCUniversal Media LLC: 5.15%, 4/30/2020 5.95%, 4/1/2041 Norcraft Companies LP, 10.5%, 12/15/2015 Royal Caribbean Cruises Ltd., 7.25%, 6/15/2016 (b) Time Warner Cable, Inc., 4.0%, 9/1/2021 Time Warner, Inc., 7.625%, 4/15/2031 Yum! Brands, Inc.: 3.875%, 11/1/2020 5.3%, 9/15/2019 Consumer Staples 1.9% Anheuser-Busch InBev Worldwide, Inc., 7.75%, 1/15/2019 CVS Caremark Corp., 5.75%, 5/15/2041 JBS U.S.A. LLC, 144A, 8.25%, 2/1/2020 Kroger Co., 6.9%, 4/15/2038 Minerva Luxembourg SA, 144A, 12.25%, 2/10/2022 Energy 3.9% Apache Corp., 3.25%, 4/15/2022 DCP Midstream LLC, 144A, 9.75%, 3/15/2019 Encana Corp., 5.15%, 11/15/2041 Enterprise Products Operating LLC, 6.125%, 10/15/2039 KazMunayGaz National Co., Series 1, REG S, 8.375%, 7/2/2013 ONEOK Partners LP, 6.15%, 10/1/2016 Petroleos Mexicanos, 144A, 5.5%, 6/27/2044 (b) Phillips 66, 144A, 2.95%, 5/1/2017 Reliance Holdings U.S.A., Inc., 144A, 4.5%, 10/19/2020 Weatherford International Ltd., 5.125%, 9/15/2020 Financials 8.4% American International Group, Inc., 4.875%, 6/1/2022 Banco do Brasil SA, 144A, 5.875%, 1/26/2022 Banco Latinoamericano de Comercio Exterior SA, 144A, 3.75%, 4/4/2017 Bancolombia SA, 5.95%, 6/3/2021 Bank of America Corp., 5.75%, 12/1/2017 Bank of New York Mellon Corp., 2.4%, 1/17/2017 BBVA Bancomer SA, 144A, 6.75%, 9/30/2022 Berkshire Hathaway, Inc., 1.9%, 1/31/2017 Braskem America Finance Co., 144A, 7.125%, 7/22/2041 Bunge Ltd. Finance Corp., 4.1%, 3/15/2016 CNA Financial Corp., 5.75%, 8/15/2021 Ford Motor Credit Co., LLC: 3.0%, 6/12/2017 7.0%, 4/15/2015 General Electric Capital Corp., 2.9%, 1/9/2017 Hartford Financial Services Group, Inc., 6.0%, 1/15/2019 JPMorgan Chase & Co., 5.125%, 9/15/2014 Kazakhstan Temir Zholy Finance BV, 144A, 6.95%, 7/10/2042 Macquarie Bank Ltd., 144A, 3.45%, 7/27/2015 Morgan Stanley: 3.8%, 4/29/2016 6.375%, 7/24/2042 Nationwide Financial Services, Inc., 144A, 5.375%, 3/25/2021 Odebrecht Finance Ltd., 144A, 5.125%, 6/26/2022 PNC Bank NA, 6.875%, 4/1/2018 PNC Funding Corp., 3.3%, 3/8/2022 SunTrust Banks, Inc., 3.6%, 4/15/2016 The Goldman Sachs Group, Inc., 6.0%, 6/15/2020 Toll Brothers Finance Corp., 8.91%, 10/15/2017 Turkiye Halk Bankasi AS, 144A, 4.875%, 7/19/2017 Health Care 1.3% Amgen, Inc., 5.15%, 11/15/2041 Express Scripts Holding Co., 7.25%, 6/15/2019 Gilead Sciences, Inc., 4.4%, 12/1/2021 McKesson Corp., 4.75%, 3/1/2021 Industrials 1.8% ADT Corp., 144A, 3.5%, 7/15/2022 BAA Funding Ltd., 144A, 2.5%, 6/25/2015 Burlington Northern Santa Fe LLC, 3.45%, 9/15/2021 CSX Corp., 6.15%, 5/1/2037 Georgian Railway JSC, 144A, 7.75%, 7/11/2022 Masco Corp., 6.125%, 10/3/2016 Information Technology 1.8% Applied Materials, Inc., 5.85%, 6/15/2041 Equinix, Inc., 7.0%, 7/15/2021 Hewlett-Packard Co., 3.3%, 12/9/2016 Xerox Corp., 2.95%, 3/15/2017 Materials 2.3% AngloGold Ashanti Holdings PLC, 5.125%, 8/1/2022 ArcelorMittal, 6.125%, 6/1/2018 Corporacion Nacional del Cobre - Codelco, REG S, 7.5%, 1/15/2019 Dow Chemical Co.: 4.25%, 11/15/2020 5.25%, 11/15/2041 Freeport-McMoRan Copper & Gold, Inc., 3.55%, 3/1/2022 Teck Resources Ltd., 3.0%, 3/1/2019 Telecommunication Services 0.1% AT&T, Inc., 3.875%, 8/15/2021 Utilities 0.8% DTE Energy Co., 7.625%, 5/15/2014 Energy Future Competitive Holdings Co., 7.48%, 1/1/2017 FirstEnergy Solutions Corp., 6.8%, 8/15/2039 Korea Hydro & Nuclear Power Co., Ltd., 144A, 3.125%, 9/16/2015 Majapahit Holding BV, REG S, 7.75%, 10/17/2016 Total Corporate Bonds (Cost $84,506,100) Mortgage-Backed Securities Pass-Throughs 40.2% Federal Home Loan Mortgage Corp.: 3.5%, 4/1/2042 4.5%, 6/1/2041 7.0%, 1/1/2038 Federal National Mortgage Association: 2.501%**, 8/1/2037 3.0%, 10/1/2026 (c) 4.0%, with various maturities from 7/1/2040 until 9/1/2040 (c) 4.5%, 5/1/2041 5.0%, 8/1/2020 5.5%, with various maturities from 12/1/2032 until 9/1/2036 6.0%, with various maturities from 9/1/2036 until 2/1/2037 6.5%, with various maturities from 9/1/2016 until 6/1/2017 7.0%, 4/1/2038 8.0%, 9/1/2015 Government National Mortgage Association: 3.0%, 2/1/2042 (c) 3.5%, 10/1/2041 (c) 4.0%, with various maturities from 8/1/2040 until 6/15/2042 (c) Total Mortgage-Backed Securities Pass-Throughs (Cost $122,157,790) Asset-Backed 0.9% Credit Card Receivables Citibank Omni Master Trust, "A14", Series 2009-A14A, 144A, 2.999%**, 8/15/2018 (Cost $2,736,703) Commercial Mortgage-Backed Securities 4.7% Banc of America Large Loan, Inc., "HLTN", Series 2010-HLTN, 144A, 1.999%**, 11/15/2015 Bear Stearns Commercial Mortgage Securities, Inc., "A4", Series 2007- PW16, 5.715%**, 6/11/2040 Greenwich Capital Commercial Funding Corp., "A4", Series 2007-GG9, 5.444%, 3/10/2039 JPMorgan Chase Commercial Mortgage Securities Corp.: "C", Series 2012-HSBC, 144A, 4.021%, 7/5/2032 "A4", Series 2007-C1, 5.716%, 2/15/2051 "F", Series 2007-LD11, 5.815%**, 6/15/2049 "H", Series 2007-LD11, 144A, 5.815%**, 6/15/2049* "J", Series 2007-LD11, 144A, 5.815%**, 6/15/2049* "K", Series 2007-LD11, 144A, 5.815%**, 6/15/2049* LB-UBS Commercial Mortgage Trust: "E", Series 2005-C2, 5.314%**, 4/15/2040 "A4", Series 2007-C6, 5.858%**, 7/15/2040 Merrill Lynch Mortgage Trust, "ASB", Series 2007-C1, 5.846%**, 6/12/2050 Total Commercial Mortgage-Backed Securities (Cost $20,667,474) Collateralized Mortgage Obligations 4.9% CS First Boston Mortgage Securities Corp., "10A3", Series 2005-10, 6.0%, 11/25/2035 Federal Home Loan Mortgage Corp.: "NI", Series 4020, Interest Only, 3.0%, 3/15/2027 "LI", Series 3838, Interest Only, 4.5%, 4/15/2022 Federal National Mortgage Association, ''IO", Series 2010-143, Interest Only, 5.0%, 12/25/2025 Government National Mortgage Association: "HX", Series 2012-91, 3.0%, 9/20/2040 "CI", Series 2010-145, Interest Only, 4.0%, 11/20/2035 "AI", Series 2011-94, Interest Only, 4.5%, 1/20/2039 "DI", Series 2011-40, Interest Only, 4.5%, 12/20/2040 "EI", Series 2010-134, Interest Only, 4.5%, 11/20/2039 "EI", Series 2011-162, Interest Only, 4.5%, 5/20/2040 "GI", Series 2010-89, Interest Only, 4.5%, 5/20/2039 "MI", Series 2010-85, Interest Only, 4.5%, 1/20/2036 "PD", Series 2011-25, 4.5%, 10/16/2039 "IM", Series 2010-87, Interest Only, 4.75%, 3/20/2036 "IA", Series 2010-58, Interest Only, 5.0%, 3/20/2039 "JI", Series 2010-67, Interest Only, 5.0%, 10/20/2033 "IN", Series 2009-69, Interest Only, 5.5%, 8/20/2039 "IV", Series 2009-69, Interest Only, 5.5%, 8/20/2039 "KI", Series 2010-130, Interest Only, 5.5%, 9/16/2040 "IJ", Series 2009-75, Interest Only, 6.0%, 8/16/2039 Total Collateralized Mortgage Obligations (Cost $16,574,030) Government & Agency Obligations 29.5% Sovereign Bonds 6.1% Republic of Argentina, GDP Linked Note, 12/15/2035 (d) Republic of Croatia, REG S, 6.75%, 11/5/2019 Republic of Egypt, 9.1%, 9/20/2012 EGP Republic of Indonesia, REG S, 4.875%, 5/5/2021 Republic of Lithuania: REG S, 5.125%, 9/14/2017 144A, 6.125%, 3/9/2021 Republic of Panama: 5.2%, 1/30/2020 7.125%, 1/29/2026 7.25%, 3/15/2015 Republic of Peru, 7.35%, 7/21/2025 Republic of Poland, 5.0%, 3/23/2022 Republic of Serbia, REG S, 6.75%, 11/1/2024 Republic of Sri Lanka, 144A, 5.875%, 7/25/2022 Republic of Turkey, 6.0%, 1/14/2041 Russian Federation: REG S, 5.0%, 4/29/2020 144A, 5.625%, 4/4/2042 Government of Ukraine, 144A, 6.58%, 11/21/2016 Vnesheconombank, 144A, 6.025%, 7/5/2022 U.S. Treasury Obligations 23.4% U.S. Treasury Bill, 0.13%***, 9/6/2012 (e) U.S. Treasury Bonds: 3.5%, 2/15/2039 3.75%, 8/15/2041 4.75%, 2/15/2037 U.S. Treasury Notes: 0.5%, 10/15/2013 (b) 1.0%, 1/15/2014 (b) 1.0%, 8/31/2016 (b) 1.5%, 7/31/2016 (b) Total Government & Agency Obligations (Cost $86,390,085) Loan Participations and Assignments 0.3% Sovereign Loans Gazprom OAO, 144A, 8.125%, 7/31/2014 Russian Agricultural Bank, REG S, 7.75%, 5/29/2018 Total Loan Participations and Assignments (Cost $961,330) Municipal Bonds and Notes 5.8% California, University Revenues, Build America Bonds, 5.946%, 5/15/2045 Detroit, MI, Capital Improvement, Series A-1, 4.96%, 4/1/2020, INS: AMBAC Jicarilla, NM, Sales & Special Tax Revenue, Apache Nation Revenue, 144A, 5.2%, 12/1/2013 Kentucky, Asset/Liability Commission, General Fund Revenue, 3.165%, 4/1/2018 La Quinta, CA, Redevelopment Agency Tax Allocation, Redevelopment Project Area No. 1, 6.24%, 9/1/2023, INS: AMBAC Louisville & Jefferson County, KY, Metropolitan Sewer District & Drain System, Build America Bonds, 6.25%, 5/15/2043 Nashville & Davidson County, TN, Metropolitan Government, Convention Center Authority, Build America Bonds, Series B, 6.731%, 7/1/2043 Oklahoma, University Revenues, Health Science Center, Series B, 6.634%, 7/1/2024 Port Authority of New York & New Jersey, One Hundred Fiftieth Series: 4.5%, 9/15/2015 4.875%, 9/15/2017 Virgin Islands, Port Authority Marine Revenue, Series B, 5.08%, 9/1/2013, INS: AGMC Total Municipal Bonds and Notes (Cost $17,051,865) Shares Value ($) Securities Lending Collateral 17.4% Daily Assets Fund Institutional, 0.25% (f) (g) (Cost $53,982,940) Cash Equivalents 8.6% Central Cash Management Fund, 0.14% (f) (Cost $26,748,911) % of Net Assets Value ($) Total Investment Portfolio (Cost $431,777,228)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing securities. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of July 31, 2012. *** Annualized yield at time of purchase; not a coupon rate. + The cost for federal income tax purposes was $432,457,599. At July 31, 2012, net unrealized appreciation for all securities based on tax cost was $7,206,817. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $16,648,051 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $9,441,234. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at July 31, 2012 amounted to $52,791,970, which is 17.0% of net assets. (c) When-issued or delayed delivery security included. (d) Security is linked to Argentine Republic Gross Domestic Product (GDP). Security does not pay principal over life of security or at expiration. Payments are based on growth of Argentina GDP, subject to certain conditions. (e) At July 31, 2012, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (f) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (g) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. GDP: Gross Domestic Product INS: Insured Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. Included in the portfolio are investments in mortgage- or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal National Mortgage Association and Government National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At July 31, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) Federal Republic of Germany Euro-Bund EUR 9/6/2012 45 At July 31, 2012, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 10 Year U.S. Treasury Note USD 9/19/2012 50 At July 31, 2012, open interest rate swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation/ (Depreciation) ($) 7/16/2013 7/16/2014 1 Floating — LIBOR Fixed — 0.515% — 7/16/2013 7/16/2018 1 Fixed — 1.148% Floating — LIBOR ) — ) 7/16/2013 7/16/2023 1 Fixed — 1.858% Floating — LIBOR ) — ) 7/16/2013 7/16/2033 1 Floating — LIBOR Fixed — 2.322% ) — ) 7/16/2013 7/16/2033 1 Fixed — 2.424% Floating — LIBOR — Total net unrealized appreciation Counterparty: 1 Citigroup, Inc. LIBOR: London Interbank Offered Rate Currency Abbreviations EGP Egyptian Pound EUR Euro USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts and interest rate swap contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (h) Corporate Bonds $
